DETAILED ACTION
This Office Action is in response to the application 17/063,523 filed on 10/05/2020.
Claims 1-10 have been examined and are pending in this application.
This application is a CON in Part of US Patent Application # 15/997,662, now Pat. No.: 10,798,065.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Group 1: claims 1-5, drawn to a device for generation of random bits comprising: a fluid container, one heavy fluid of electrical conductivity Rh, and one light fluid of electrical conductivity R1, such that Rh R1, a pump to pump the light fluid from the bottom of the fluid container to its top a bubble generator apparatus that forms rising bubbles of the lighter fluid with the bulk of the heavier fluid, An electric circuitry comprising: (i) two electrodes placed inside the fluid container such that current through the mixture of the fluid is closing the electrical circuit, (ii) electronic measuring elements to measure the value of the current in the electrical circuit over time, (iii) a computing element to extract a stream of bits from the readings of the electrical current over time, wherein the pump moves the light fluid to the bubble generator, which is placed beneath the fluid container, then the bubble generator generates rising bubbles that climb through the bulk of the b, and at the ending instance of the interval, Ie; if Ie > Ib then a bit valued "1" is generated by the electronic circuitry, if Ie < Ib, then a bit valued "0" is generated by the electronic circuitry, this process continues over the nex time interval At, ans so more bits are generated and routed to a port from where they are communicated to the consumer of the random sequence of bits which is classified as H04L 9/0662.
Group 2: claims 6-9 drawn to a method to assign a raw index of randomness to an arbitrary bit string A, comprising n>1 bits as follows: one arbitrarily defines terms of symmetry for bit strings, one regards an arbitrary string A as symmetric if it complies with at least one of the defined terms of symmetry, If A is symmetrical then the raw randomness of A is 0: R(A)=0, if A is not symmetrical then one divides A to all possible combinations of two concatenated substrings: Si, S2: A = Si 11 S2, and if any such combination is such that the two substrings are both symmetrical then the raw randomness of A is R(A) = (2-1)/(n-1), if no combination of two substrings is such that the two substrings are both symmetrical, then one divides A to all possible combinations of three concatenated substrings Si, S2, S3: A =Si 11 S2 S3, and if any such combination is 2, ...St: A =Si |H S2....11 St, and if any such combination is such that the t substrings are all symmetrical then the raw randomness of A is R(A) = (t-1)/(n-1), one continues iteratively incrementing the number of substrings that concatenate into A until one computes the raw randomness of A which is classified as G06F 7/38.
Group 3: claim 10, drawn to a method to assign a relative index of randomness to a string A comprised of n bits on the basis of a framework F defined as: h substrings fi, f2, .... ff each of bit length b, a set of construction rules, CR, that specify how to put together a set of the substrings with repetition allowed, so as to construct A, then assigning the relative randomness of A: p*(A) = 1 - n/t, where t is the smallest number of substrings that will construct A according to the construction rules CR which is classified as G06F 16/2237.
Independent claim 1, as claimed therein is not present in the invention of Groups 2 or/and Group 3 and Vice versa. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONAS A BAYOU/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        02/12/2021